MEDIX RESOURCES, INC. 7100 E. Belleview Avenue, Suite 301 Greenwood Village, CO 80111 (303) 741-2045 (303) 850-9519 Fax United States Securities and Exchange Commission January 26, 2001 Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20459 Dear Madams and Sirs: On behalf of Medix Resources, Inc. (the "Company"), and pursuant to Rule 101(a)(1)(i) of Regulation S-T, filed herewith is its Form S-2 Registration Statement registering 5,483,333 shares of its common stock to be sold by selling shareholders. The related filing fee of $1,971.00 has been wire transferred to the SEC's account at Mellon Bank. If you have any questions about this filing, please contact the undersigned at (303) 267-0920 (telephone) or (303) 267-0922 (fax) or the above address. Very truly yours /s/ Lyle B. Stewart General Counsel As filed with the Securities and Exchange Commission on January 26, 2001 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEDIX RESOURCES, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 84-1123311 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 7100 E. Belleview Ave., Suite 301 Greenwood Village, Colorado 80111 (303) 741-2045 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant's Principal Executive Offices) Lyle B. Stewart, General Counsel Medix Resources, Inc. 7100 E.Belleview Ave., Suite 301 Greenwood Village, Colorado 80111 (303) 741-2045 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: |X| If the registrant elects to deliver its latest annual report to security holders, or a complete and legible facsimile thereof, pursuant to item 11(a)(1) of this Form, check the following box: If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box: CALCULATION OF REGISTRATION FEE Title of Securities Proposed Maximum Proposed Maximum to be Amount to be Offering Share Aggregate Offering Amount of Registered Registered Per Share (1) Price (1) Registration Fee Common stock, par 5,483,333 shares $1.4375 $7,882,291 $1,971.00 value, $.001 per share (1) Estimated solely for the purpose of calculating the registration fee.
